Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/10/2021 has been entered.

Status of Claims
2.	Applicants’ amendment dated March 10th, 2021 responding to the Office Action December 14th, 2020 provided in the rejection of claims 1-12.
3.	Claims 1-5 and 9-12 are amended.  Accordingly, claims 1 -20 are pending in the application, of which claims 1, 5 and 12 are in independent form and these claims fully considered by the examiner.

Claim Objections
4.	Claims 1-6 and 10 are objected to because of the following informalities:  

Claim 2 recites the limitation "the test data interfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the group” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "real data” in line 9; “the monitoring and controlling hardware unit” in line 10.  There are insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "a part of new data” and “the first monitoring and controlling unit” in line 4.  There are insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With respect to claims 1 and 5, the recitation of “a test data interface”; “a real data interface” and “an output data interface” in lines 4, 6 and 12 of claim 1 and lines 6, 8 and 14 of claim 5 renders the claim indefinite since it is not clear what a test data interface; a real data interface and an output data interface are defined.
Claims 2-4 and 6-11 are rejected under 35 U.S.C 112(b) as being respectively dependent upon claims 1 and 5.
Clarification and appropriate correction are required.

			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites "a monitoring and controlling hardware unit” the monitoring and controlling hardware unit comprising a test data interface; a real data interface and an output interface without reciting sufficient hardware support (note: the test data interface; a real data interface and an output interface have not been defined in specification, is 
Claims 2-4 are also rejected because they do not provide any remedy for the deficiency suffered by Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasle et al. (US Pub. No. 2009/0113049 – herein after Nasle) in view of Moritzen et al. (US Patent No. 9,003,390 B2).

Regarding claim 1.	
Nasle discloses 
A monitoring and controlling hardware unit for use in a virtual world of an autonomous system [with self-X properties including self-testing] (the monitored system utilizing a virtual system model of the monitored system.  The virtual system model of the monitored system is calibrated when a difference between the real-time 
a. a test data interface (Predicted data output is generated for the one or more sensors interfaced to the monitored system utilizing a virtual system model of the monitored system – See paragraph [0017]) configured for receiving test data from the virtual world (virtual facility model, simulation and predicted voltage/current – See Fig. 3, steps 206, 304 and 306), wherein the test data is generated during an engineering phase (existing systems rely on exhaustive studies to be performed off-line by a power system engineer or a design professional/specialist.  Often the specialist must manually modify a simulation model so that it is reflective of the proposed facility operating condition and then conduct a static simulation or a series of static simulations in order to come up with recommended safe working distances, energy calculations and PPE levels.  But such a process is not timely, accurate nor efficient, and as noted above can be quite costly – See paragraph [0166]); 
b. a real data interface (Real-time data output is received from one or more sensors interfaced to the monitored system – See paragraph [0017]) configured for receiving real data from a real world (actual physical facility, sensors and SCADA, sensor voltage/current, etc. – See Fig. 3, blocks 102, 202 and 302), which real data is collected during an operational phase (existing systems rely on exhaustive studies to be performed off-line by a power system engineer or a design professional/specialist.  Often the specialist must manually modify a simulation model so that it is reflective of the proposed facility operating condition and then conduct a static simulation or a series of static simulations in order to come up with recommended safe working distances, 
c. wherein the monitoring and controlling unit is configured for comparing the test data with the real data to determine whether there is a part of new data in the real data (This is illustrated with the aid of FIG. 3, in which the synchronization of the physical world (left side) and virtual world (right side) is illustrated.  In the physical world, sensors 202 produce real-time data 302 for the processes 312 and equipment 314 that make up facility 102.  In the virtual world, simulations 304 of the virtual system model 206 provide predicted values 306, which are correlated and synchronized with the real-time data 302.  The real-time data can then be compared to the predicted values so that differences 308 can be detected – See paragraph [0077]), and for automatically updating the test data with the new data, if the part of new data is identified in the real data (determine a different between a real-time sensor value measurement from a sensor integrated with the monitored system and a predicted sensor value for the sensor and adjust operation parameters of the virtual system model to minimize the difference– See Fig. 8, steps 802-808 and Figs 9-10); and 
Nasle does not disclose
an autonomous system with self-X properties including self-testing;
d. an output interface configured for sending the updated test data, wherein the updated test data is automatically processed by a test script generator into at least one executable test for self-testing the autonomous system with self-X properties.
Moritzen discloses 
A monitoring and controlling hardware unit for use in a virtual world of an autonomous system with self-X properties including self-testing (configure self-test, load test data, execute self-test – See Fig. 3, step A-F.  An algorithm, as the term is used here, and as it is used generally, is conceived to be a self-consistent sequence of steps leading to a desired result.  The steps are those requiring physical manipulations of physical quantities – See Col. 4, lines 42-57);
d. an output interface (The self-test is identified by a trial operation of the respective medical device 30 if for example the medical device 30 involved is an anesthesia system which comprises an anesthetic machine, an input/output interface – See Col. 14, lines 28-56) configured for sending the updated test data (detect changes, call module, send message – See Fig. 3, steps A-C), wherein the updated test data is automatically processed by a test script generator into at least one executable test for self-testing the autonomous system with self-X properties (detect changes…configure self-test, load test data, execute self-test – See Fig. 3, step A-F.  An algorithm, as the term is used here, and as it is used generally, is conceived to be a self-consistent sequence of steps leading to a desired result.  The steps are those requiring physical manipulations of physical quantities – See Col. 4, lines 42-57).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Moritzen’s teaching into Nasle’s invention because incorporating Moritzen’s teaching would enhance Nasle to enable to execute self-test on the device and on the basis of the received and installed operating system patch a suggested by Moritzin (Col. 8, lines 53-66).

Regarding claim 2, the monitoring and controlling hardware unit according to claim 1,
Nasle discloses 
wherein at least two of test data interfaces, the real data interface and/or the output interface are combined into one interface (Real-time data output is received from one or more sensors interfaced to the monitored system.  Predicted data output is generated for the one or more sensors interfaced to the monitored system utilizing a virtual system model of the monitored system – See paragraphs [0017, 0049 and 0057).  

Regarding claim 3, the monitoring and controlling hardware unit according to claim 1, 
Nasle discloses
wherein the test data is based on at least one external or internal input parameter, wherein the at least one input parameter is selected from the group, comprising: system environment, system requirement, system status, system component, interaction of system components (this operation will update and adjust any virtual system model output parameters that are functions of the virtual system model sensor values.  For example, in a power distribution environment, output parameters of power load or demand factor might be a function of multiple sensor data values – See paragraph [0104].  Analytics engines 118 can then track trends, determine alarm states, etc., and generate a real-time report of the system status in response to the comparison – See paragraph [0095].  It should be understood that the monitored 

Regarding claim 4, the monitoring and controlling hardware unit according to claim 1, 
Nasle discloses
wherein the real data interface receives the real data from a second monitoring and controlling unit collecting the real data from the real world (Real-time data output is received from one or more sensors interfaced to the monitored system– See paragraph [0017] and Fig. 9)

Regarding claim 5. 
Nasle discloses
An autonomous system (the system autonomously – See paragraph [0072]) [with self-X properties including self-testing], comprising: 
a first autonomous device (The virtual system modeling engine is configured to generate predicted data output for the electrical system utilizing a virtual system model of the electrical system – See paragraph [0015]), the first autonomous device having a first monitoring and controlling hardware unit for use in a virtual world of the autonomous system (a central analytics server 422 can be used to monitor multiple electrical power generation facilities (i.e., monitored system A 402 can be a power generation facility located in city A while monitored system B 404 is a power generation 
a. a test data interface configured for receiving test data from the virtual world  (virtual facility model, simulation and predicted voltage/current – See Fig. 3, steps 206, 304 and 306), wherein the test data is generated during an engineering phase (existing systems rely on exhaustive studies to be performed off-line by a power system engineer or a design professional/specialist.  Often the specialist must manually modify a simulation model so that it is reflective of the proposed facility operating condition and then conduct a static simulation or a series of static simulations in order to come up with recommended safe working distances, energy calculations and PPE levels.  But such a process is not timely, accurate nor efficient, and as noted above can be quite costly – See paragraph [0166]); 
b. a real data interface configured for receiving real data from a real world (actual physical facility, sensors and SCADA, sensor voltage/current, etc. – See Fig. 3, blocks 102, 202 and 302), which real data is collected during an operational phase (existing systems rely on exhaustive studies to be performed off-line by a power system engineer or a design professional/specialist.  Often the specialist must manually modify a simulation model so that it is reflective of the proposed facility operating condition and then conduct a static simulation or a series of static simulations in order to come up with recommended safe working distances, energy calculations and PPE levels.  But such a process is not timely, accurate nor efficient, and as noted above can be quite costly – See paragraph [0166]); 
c. wherein the monitoring and controlling hardware unit is configured for comparing the test data with the real data to determine whether there is a part of new data in the real data (This is illustrated with the aid of FIG. 3, in which the synchronization of the physical world (left side) and virtual world (right side) is illustrated.  In the physical world, sensors 202 produce real-time data 302 for the processes 312 and equipment 314 that make up facility 102.  In the virtual world, simulations 304 of the virtual system model 206 provide predicted values 306, which are correlated and synchronized with the real-time data 302.  The real-time data can then be compared to the predicted values so that differences 308 can be detected – See paragraph [0077]), and for automatically updating the test data with the new data, if the part of new data is identified in the real data (determine a different between a real-time sensor value measurement from a sensor integrated with the monitored system and a predicted sensor value for the sensor and adjust operation parameters of the virtual system model to minimize the difference– See Fig. 8, steps 802-808 and Figs 9-10); and 
Nasle does not disclose
An autonomous system with self-X properties including self-testing 
d. an output interface configured for sending the updated test data, wherein the updated test data is automatically processed by a test script generator into at least one executable test for self-testing the autonomous system with self-X properties;  
Moritzen discloses 
An autonomous system with self-X properties including self-testing (configure self-test, load test data, execute self-test – See Fig. 3, step A-F.  An 
d. an output interface configured for sending the updated test data (detect changes call module, send message – See Fig. 3, steps A-C), wherein the updated test data is automatically processed by a test script generator into at least one executable test for self-testing the autonomous system with self-X properties (detect changes…configure self-test, load test data, execute self-test – See Fig. 3, step A-F.  An algorithm, as the term is used here, and as it is used generally, is conceived to be a self-consistent sequence of steps leading to a desired result.  The steps are those requiring physical manipulations of physical quantities – See Col. 4, lines 42-57).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Moritzen’s teaching into Nasle’s invention because incorporating Moritzen’s teaching would enhance Nasle to enable to execute self-test on the device and on the basis of the received and installed operating system patch a suggested by Moritzin (Col. 8, lines 53-66).

Regarding claim 6, the autonomous system with self-X properties according to claim 5, further comprising: 
Nasle discloses
a second autonomous device in the real world with a second monitoring and controlling unit for collecting real data (a system for utilizing real-time data for predictive analysis of the performance of a monitored system – See paragraph [0023]), and for sending the real data to the first autonomous device in the virtual world (The analytics engine is configured to monitor the real-time data output and the predicted data output of the electrical system initiating a calibration and synchronization operation to update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold – See paragraphs [0015, 0062] and Fig. 9).  

Regarding claim 7, the autonomous system according to claim 6, 
Nasle discloses
wherein the first autonomous device in the virtual world is a digital virtual representative (logical facility electrical distribution model – See Fig. 2, block 206; the analytics server 116 will utilize a different virtual system model 512 for each of the electrical power generation systems that it monitors.  Virtual simulation model database 538 can be configured to store a synchronized, duplicate copy of the virtual system model 512 – See paragraph [0087] and Fig. 3) and the second autonomous device is a physical unit in the real world (the virtual system model is periodically calibrated and synchronized with "real-time" sensor data outputs so that the virtual system model provides data output values that are consistent with the actual "real-time" values received from the sensor output signals – See paragraph [0070]), wherein the first autonomous device is fully synchronized with the second autonomous device (FIG. 3 is a diagram illustrating how the system of FIG. 1 operates to synchronize the operating parameters between a physical facility and a virtual system model of the facility – See paragraphs [0022, 0027, 0062, 0070, 0077]).

Regarding claim 10, the autonomous system according to claim 5, 
Nasle discloses
wherein the first autonomous device further comprises a deviation reporting unit for reporting at least one deviation in the autonomous system (The real-time data from hub 204 can be passed to a comparison engine 210, which can form part of analytics engine 118.  Comparison engine 210 can be configured to continuously compare the real-time data with predicted values generated by simulation engine 208.  Based on the comparison, comparison engine 210 can be further configured to determine whether deviations between the real-time and the expected values exists, and if so to classify the deviation, e.g., high, marginal, low, etc. The deviation level can then be communicated to decision engine 212, which can also comprise part of analytics engine 118 – See paragraph [0058]), wherein the at least one deviation is detected if a  part of new data is identified by the first monitoring and controlling unit (Based on the comparison, comparison engine 210 can be further configured to determine whether deviations between the real-time and the expected values exists, and if so to classify the deviation, e.g., high, marginal, low, etc. The deviation level can then be communicated to decision engine 212, which can also comprise part of analytics engine 118 – See paragraph [0058]).

Regarding claim 11, the autonomous system according to claim 6,  
 Moritzen discloses
wherein the second autonomous device further comprises a built-in self-x tester for executing self-testing of the autonomous system (With the inventively provided automatic self-test, these application-specific and/or device-specific configurations and adaptations can also be tested with the self-test – See Col. 10, lines 36-55).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Moritzen’s teaching into Nasle’s invention because incorporating Moritzen’s teaching would enhance Nasle to enable to execute self-test on the device as suggested by Moritzen (Col. 8, lines 53-61)

Regarding claim 12. 
Nasle discloses
A method [of self-testing of an autonomous system with self-X properties], comprising the steps of. 
a. receiving test data from a virtual world by a test data interface of a first monitoring and controlling unit (virtual facility model, simulation and predicted voltage/current – See Fig. 3, steps 206, 304 and 306), wherein the test data is generated during an engineering phase (existing systems rely on exhaustive studies to be performed off-line by a power system engineer or a design professional/specialist.  Often the specialist must manually modify a simulation model so that it is reflective of the proposed facility operating condition and then conduct a static simulation or a series of static simulations in order to come up with recommended safe working distances, 
b. receiving real data from a real world by a real data interface of the first monitoring and controlling unit (actual physical facility, sensors and SCADA, sensor voltage/current, etc. – See Fig. 3, blocks 102, 202 and 302), wherein the real data is collected during an operational phase (existing systems rely on exhaustive studies to be performed off-line by a power system engineer or a design professional/specialist.  Often the specialist must manually modify a simulation model so that it is reflective of the proposed facility operating condition and then conduct a static simulation or a series of static simulations in order to come up with recommended safe working distances, energy calculations and PPE levels.  But such a process is not timely, accurate nor efficient, and as noted above can be quite costly – See paragraph [0166]); 
c. comparing the test data with the real data to determine whether there is a part of new data in the real data by the first monitoring and controlling unit (This is illustrated with the aid of FIG. 3, in which the synchronization of the physical world (left side) and virtual world (right side) is illustrated.  In the physical world, sensors 202 produce real-time data 302 for the processes 312 and equipment 314 that make up facility 102.  In the virtual world, simulations 304 of the virtual system model 206 provide predicted values 306, which are correlated and synchronized with the real-time data 302.  The real-time data can then be compared to the predicted values so that differences 308 can be detected – See paragraph [0077]), and automatically updating the test data with the new data, if the part of new data is identified in the real data (determine a different between a real-time sensor value measurement from a sensor 
Nasle does not disclose
self-testing of an autonomous system with self-X properties;
d. sending the updated test data by an output interface of the first monitoring and controlling unit, wherein the updated test data is automatically processed into at least one executable test for self-testing of the autonomous system. 
Moritzen discloses 
self-testing of an autonomous system with self-X properties (configure self-test, load test data, execute self-test – See Fig. 3, step A-F.  An algorithm, as the term is used here, and as it is used generally, is conceived to be a self-consistent sequence of steps leading to a desired result.  The steps are those requiring physical manipulations of physical quantities – See Col. 4, lines 42-57);
d. sending the updated test data by an output interface of the first monitoring and controlling unit (detect changes call module, send message – See Fig. 3, steps A-C), wherein the updated test data is automatically processed into at least one executable test for self-testing of the autonomous system (detect changes…configure self-test, load test data, execute self-test – See Fig. 3, step A-F.  An algorithm, as the term is used here, and as it is used generally, is conceived to be a self-consistent sequence of steps leading to a desired result.  The steps are those requiring physical manipulations of physical quantities – See Col. 4, lines 42-57).
.

8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasle and Moritzen as applied to claim 5 above, and further in view of Mariani et al. (US Pub. No. 2017/0228279 A1 – herein after Mariani).

Regarding claim 8, the autonomous system according to claim 6, 
Mariani discloses
wherein the first autonomous device and the second autonomous device are connected by a communication channel for exchanging the test data and/or the real data (Illustrated once again in FIG. 1 are the communication systems 12 used for exchange of the monitoring and control messages MC between the processor modules that make up the multiprocessor 10 and the control module 15 – See paragraph [0054]; logic channel VC1, for the physical channel ID0--this carries the diagnostic-self-test data D.sub.stl of the diagnostic-self-test library 50 that come from the supervisor layer L2 – See paragraphs [0169-0170 and 0186-0188]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mariani’s teaching into Nasle’s and Moritzen’s inventions because incorporating Mariani’s teaching would enhance Nasle and Moritzen .

9.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasle and Moritzen as applied to claim 1 above, and further in view of Malegaonakar et al. (US Pub. No. 2016/0359664 A1 – herein after Malegaonkar).

Regarding claim 9, the autonomous system according to claim 5, 
Malegaonkar discloses
wherein the first autonomous device further comprises at least one processing unit suitable for the generation of dynamic classification trees (The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions – See paragraph [0040].  The IoT IDE may be used to scale-up the graph into a larger graph as described above (e.g., scaling-up the number of nodes, the number of sub-graphs, etc.) in step 1445 – See paragraph [0073]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Malegaonkar’s teaching into Nasle’s and Moritzen’s inventions because incorporating Malegaonkar’s teaching would enhance Nasle and Moritzen to enable support auto discovering the connected physical device and auto creating the instances of these devices as suggested by Malegonkar (paragraph [0056]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dippl et al. (US Pub. No. 20140316640 A1) discloses the autonomous device and evaluation device – See Fig. 2.  Dippl further discloses the stored data are provided to an independent evaluation device.  The evaluation device is not part of the autonomous system, which means that it can be arranged remote from the autonomous system.  The evaluation device serves to set up the autonomous system, for maintenance, to correct or diagnose faults or the like – See paragraph [0014].  The evaluation device can access the stored data via an interface between the evaluation device and the archiving device.  Insofar as a connection exists between the evaluation device and the archiving device, the evaluation device can access all stored data at any time – See paragraph [0032].  
Shanbhogue et al. (US Pub. No. 2016/0364308 A1) discloses Embodiments provide autonomous system analytics (ASA) technology to perform self-testing of a processor and its functionality with reduced overhead.  Such testing can be used to provide error predictive capabilities to minimize unplanned downtime and in-field diagnostics to improve manufacturing bring up and quicker system failure debug – See paragraph [0014].
Alaniz et al. (US Pub. No. 2016/0210383 A1) discloses autonomous vehicles are expected to interpret certain signs along the side of the road.  For example, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MONGBAO NGUYEN/           Examiner, Art Unit 2192